              Case 1:21-cv-00225-RP Document 1 Filed 03/10/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

TOMAS LEAL                                        §
                                                  §
VS.                                               §              CIVIL ACTION NO. 1:21-cv-225
                                                  §
JOHN DOE #1 A/K/A “WESTON” AND                    §
BYRON TRUCKING, INC.                              §                    JURY TRIAL REQUESTED


              DEFENDANT BYRON TRUCKING, INC.’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Defendant Byron Trucking, Inc. files this, its Notice of Removal pursuant to 28 U.S.C.

§§1441 and 1446, showing the following basis for removal.

                                        INTRODUCTION

         1.     Plaintiff Tomas Leal filed Plaintiff’s Original Petition against Defendants initiating

a lawsuit under Cause No. 21-0228, pending in the 22nd Judicial District Court of Hays County,

Texas.

         2.     Defendant Byron Trucking, Inc. is a corporation and misidentified as an LLC in

Plaintiff’s Original Petition, was served with the Plaintiff’s Original Petition by and through its

registered agent, Cassidy Nee, All American Agents of Process on February 8, 2021.

         3.     Defendant WESTIN SCHREPFER, (incorrectly identified as Defendant John Doe

#1 a/k/a “Weston”), has not been served. 28 U.S.C. §1446(b)(2)(A). Knight v. Mooring Capital

Fund, LLC, 749 F.3d 1180-84 (10th Cir. 2014); see Harper v. AutoAlliance Int’l, Inc., 392 F.3d

195, 201 (6th Cir. 2004). Plaintiff incorrectly attempted to serve this defendant identified only as

John Doe #1 a/k/a “Weston” through the Registered Agent for Service of process for Byron

Trucking, Inc., which is improper under Texas Rule of Civil Procedure 106.
            Case 1:21-cv-00225-RP Document 1 Filed 03/10/21 Page 2 of 3




       4.      This original Notice of Removal is filed within thirty days of service upon Byron

Trucking, Inc. the statutory period for removal as required under 28 U.S.C. §1446(b).

                                         JURISDICTION

       5.      This court has removal jurisdiction over this lawsuit pursuant to 28 U.S.C. §§1441

and 1446, and based upon diversity of citizenship under 28 U.S.C. §1332. Plaintiff is domiciled

in Texas and is a citizen of that state. Defendant John Doe #1 a/k/a “Weston” is domiciled in

Minnesota and is a citizen of that state. Defendant Byron Trucking, Inc. is a corporation and

specifically denies for all intents and purposes that it is an LLC as identified by Plaintiff in his

Original Petition and as a corporation has no directors and/or members to identify. Defendant

Byron Trucking, Inc. is incorporated in the state of Minnesota with its principal place of business

located in Mantorville, Minnesota. Therefore, Byron Trucking, Inc. is a citizen of Minnesota for

the purpose of diversity jurisdiction.

       6.      Because WESTIN SCHREPFER, (incorrectly referred to as Defendant John Doe

#1 a/k/a “Weston”), was improperly served and is therefore not joined to this lawsuit, and his

written consent is not required.

       7.      Complete diversity exists between Plaintiff, a citizen of Texas, and Defendant

Byron Trucking, Inc., a citizen of Minnesota. Additionally, Plaintiff alleges and seeks recovery of

damages in an amount in excess of $1,000,000.00, therefore, the amount in controversy exceeds

$75,000, excluding interest and costs, consistent with 28 U.S.C. §1332(a).

       8.      All Defendants who have been properly joined and served, join in or consent to the

removal of this case to federal court as required by 28 U.S.C. §1446(b)(2)(A).

       9.      All pleadings, process, orders, and other filings in the state court action in the

possession of defendants are attached to this notice as required by 28 U.S.C. §1446(a).




                                               -2-
             Case 1:21-cv-00225-RP Document 1 Filed 03/10/21 Page 3 of 3




       10.     Venue is proper in this district and division under 28 U.S.C. §1441(a) because the

state court where the action has been pending is located in this district and division.

       11.     Defendant Byron Trucking, Inc. will promptly file a copy of this notice of removal

with the clerk of the state court where the action has been pending.

                                         JURY DEMAND

       12.     Plaintiff did demand a jury in the state court suit, and defendant requests one now.

                                          CONCLUSION

       For these reasons, Defendant Byron Trucking, Inc., therefore gives notice of its removal of

this lawsuit to this Court, and an automatic stay of further proceedings in state district court.

                                               Respectfully submitted,

                                               RAMEY, CHANDLER, QUINN & ZITO, P.C.


                                               /s/ Robert L. Ramey
                                               Robert L. Ramey
                                               State Bar No. 16498200
                                               rlr@ramey-chandler.com
                                               750 Bering, Suite 600
                                               Houston, Texas 77057
                                               (713) 266-0074
                                               (713) 266-1064 (facsimile)
                                               ATTORNEYS FOR DEFENDANT,
                                               BYRON TRUCKING, INC.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been provided to all
counsel of record in accordance with FED. R. CIV. P. 5(b) on March 10, 2021.

Gregory S. Simmons                                           Gsimmons-svc@thomasjhenrylaw.com
THOMAS J. HENRY, INJURY ATTORNEYS
5711 University Heights Blvd., Suite 101
San Antonio, Texas 78249

                                               /s/ Robert L. Ramey
                                               Robert L. Ramey



                                                 -3-
